In view of the granting of the motion to amend the petition herein, decided herewith, the report of the official referee on the original petition will be considered together with a report on the amendments to the petition. Present — Lazansky, P. J., Young, Adel and Taylor, JJ. Motion to amend the petition by adding further charges thereto granted, and said further charges are referred to Hon. Norman S. Dike, official referee, to hear and to report with his opinion. Present — Lazansky, P. J., Carswell, Davis, Johnston and Adel, JJ.